WmTTTET.D, J.,
delivered the opinion of the court.
After careful consideration of the testimony in this record, we are constrained to hold that the action of the circuit judge in quashing the indictment was incorrect. The proof clearly shows that the bailiff exerted no influence on the grand jury. Green v. State. 59 Miss., 505, states the true rule on this point.
The facts as to the intruder’s conduct fall far short of showing an exertion of improper influence measuring up to that shown in Wilson v. State, 70 Miss., 595 (13 So. Rep., 225). The intruder did not act as district attorney, did not have the witnesses summoned for the state, and did not draw the indictment. The action of the grand jury must be free from malice, prejudice or passion. But its solemn findings are not to be set aside for light or trivial causes, or anything short of a sufficient, substantial showing. In accordance with previous decisions, the ease must be remanded for trial on the indictment. We so expressly held in McDowell’s case, 72 Miss., 138 (17 So. Rep., 213); and such is the holding in Jolly’s case, 73 Miss., 42 (18 So. Rep., 541); State v. Gillis, 75 Miss., 331 (24 So. Rep., 25); and Jones’ case, 71 Miss., 872 (15 So. Rep., 237). We have construed “another prosecution” to mean, in this statute (§ 39, *370code 1892), another trial on the same indictment. The purpose of the law is not to permit those validly indicted to escape trial on the merits by reason of an improper quashal of the indictment by the circuit- court. If, in such case, the only method of continuing the prosecution was by the finding of a new indictment, it might be that witnesses might die, or there might occur many things hindering and delaying the administration of justice, whereby parties once properly indicted might escape both reindictmcnt and a trial on'the merits.

Judgment reversed, and motion to quash overruled, and cause remandedl for trial on the indictment.